             Case 3:19-cv-07155-JSC Document 29 Filed 06/16/20 Page 1 of 5



 1

 2                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4   CENTER FOR BIOLOGICAL DIVERSITY,             Civ. No. 3:19-cv-07155-JSC
     SIERRA CLUB, COUNTY OF SANTA
 5   CRUZ, and COUNTY OF MONTEREY
           Plaintiffs,                            JOINT STIPULATED REQUEST FOR
 6                                                ORDER CHANGING TIME; [PROPOSED]
        v.                                        ORDER
 7
     U.S. BUREAU OF LAND MANAGEMENT
 8   et al.,
 9         Defendants.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIP. REQUEST FOR ORDER CHANGING
                                              1
     TIME; [PROPOSED] ORDER
               Case 3:19-cv-07155-JSC Document 29 Filed 06/16/20 Page 2 of 5




 1                                         STIPULATED REQUEST
 2           Pursuant to Civil Local Rules 6-1(b) and 6-2, plaintiffs Center for Biological Diversity,
 3   Sierra Club, County of Monterey and County of Santa Cruz (collectively, “Plaintiffs”), and
 4   defendants the Bureau of Land Management and the David Bernhardt, in his official capacity as
 5   United States Secretary of the Interior (collectively, “Defendants”), hereby stipulate as follows:
 6           WHEREAS, the Deadline for Defendants to lodge the Administrative Record is June 19,
 7   2020;
 8           WHEREAS, the parties agree that BLM has shown good cause for the additional time
 9   needed to compile the administrative record; and
10           WHEREAS, the parties have stipulated to extend Defendants’ deadline to lodge the
11   administrative record to August 19, 2020;
12           IT IS HEREBY STIPULATED AND AGREED, subject to an order by this honorable court,
13   by and between undersigned counsel on behalf of the parties as follows:
14           Pursuant to Northern District Civil Local Rule 6-2, the deadline for lodging the
15   administrative record is extended to a date not before August 19, 2020, and the ensuing deadlines in
16   the case schedule are changed to the following schedule:
17           Deadline for Lodging the Administrative Record (“AR”): August 19, 2020
18           Deadline for Plaintiffs’ Motion to Complete the AR or Notice to the Court Marking Final
19           Resolution of the AR: September 30, 2020
20           Deadline for Plaintiffs’ Motion for Summary Judgment: February 26, 2021
21           Deadline for Defendants’ Combined Opposition and Cross-Motion: April 23, 2021
22           Deadline for Plaintiffs’ Combined Reply and Opposition to Cross-Motion: June 4, 2021
23           Deadline for Defendant’s Reply: July 16, 2021
24
25   DATED: June 16, 2020                          Respectfully submitted,
26
27                                                 PRERAK SHAH
                                                   Deputy Assistant Attorney General
28                                                 Environment & Natural Resources Division


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; PROPOSED ORDER                                            2
             Case 3:19-cv-07155-JSC Document 29 Filed 06/16/20 Page 3 of 5




 1                                         United States Department of Justice
 2                                         /s/_Leilani Doktor________
 3                                         LEILANI E. DOKTOR,
                                           Trial Attorney, HI Bar #11201
 4                                         150 M Street NE
                                           Washington, D.C.
 5                                         20002
                                           Tel.: (202) 305-0447/Fax: (202) 305-0506
 6
                                           leilani.doktor@usdoj.gov
 7                                         Attorneys for Defendants

 8                                         BRENDAN CUMMINGS (CA Bar No. 193952)
 9                                         /s/ Clare Lakewood___
10                                         CLARE LAKEWOOD (CA Bar No. 298479)
                                           Center for Biological Diversity
11                                         1212 Broadway, # 800
                                           Oakland, CA 94612
12                                         Tel: (510) 844-7121
13                                         Fax: (51) 844-7150
                                           Email: bcummings@biologicaldiversity.org
14                                         clakewood@biologicaldiversity.org

15                                         DIANA DASCALU-JOFFE (CO Bar No. 50444,
                                           pro hac vice)
16
                                           Center for Biological Diversity
17                                         1536 Wynkoop St., Ste. 421
                                           Denver, CO 80202
18                                         Tel: (702) 925-2521
                                           Fax: (303) 572-0032
19                                         ddascalujoffe@biologicaldiversity.org
20
                                           Counsel for Center for Biological Diversity and
21                                         Sierra Club
22                                         NATHAN MATTHEWS (CA Bar No. 264248)
23                                         Sierra Club
                                           2102 Webster St, Ste 1300
24                                         Oakland, CA 94612
                                           Tel: (415) 977-5695
25                                         Fax: (415) 977-5793
                                           Email: Nathan.matthews@sierraclub.org
26
27                                         Counsel for Center for Sierra Club

28                                         LESLIE J. GIRARD (CA Bar No. 98986)


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; PROPOSED ORDER                             3
             Case 3:19-cv-07155-JSC Document 29 Filed 06/16/20 Page 4 of 5




 1                                         County Counsel, County of Monterey
                                           SUSAN K. BLITCH (CA Bar No. 187761)
 2                                         Assistant County Counsel
 3
                                           /s/_William Litt____________
 4                                         WILLIAM LITT (CA Bar No. 166614)
                                           168 West Alisal Street, Third Floor
 5                                         Salinas, CA 93901-2653
                                           Telephone: (831) 755-5045
 6
                                           Fax: (831) 755-5283
 7                                         E-mail: littwm@co.monterey.ca.us

 8                                         Counsel for County of Monterey
 9                                         JASON M. HEATH (CA Bar No. 180501)
10                                         County Counsel, County of Santa Cruz

11                                         /s/_Daniel Zazueta___________
                                           DANIEL ZAZUETA (CA Bar No. 273587)
12                                         Assistant County Counsel
13                                         701 Ocean Street, Room 505
                                           Santa Cruz, California 95060
14                                         Telephone: (831) 454-2068
                                           Fax: (831) 454-2115
15                                         Email: Daniel.Zazueta@santacruzcounty.us
16
                                           Counsel for County of Santa Cruz
17
18
19
20
21
22
23
24
25
26
27
28


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; PROPOSED ORDER                      4
             Case 3:19-cv-07155-JSC Document 29 Filed 06/16/20 Page 5 of 5




 1
                                                 ORDER
 2
 3         PURSUANT TO THE STIPULATION, IT IS SO ORDERED:

 4         1. The last day for Defendants to lodge the administrative record is August 19, 2020.

 5         2. All existing deadlines are continued to the following schedule:

 6             Deadline for Lodging the Administrative Record (“AR”): August 19, 2020

 7             Deadline for Plaintiffs’ Motion to Complete the AR or Notice to the Court Marking Final

 8             Resolution of the AR: September 30, 2020

 9             Deadline for Plaintiffs’ Motion for Summary Judgment: February 26, 2021

10             Deadline for Defendants’ Combined Opposition and Cross-Motion: April 23, 2021

11             Deadline for Plaintiffs’ Combined Reply and Opposition to Cross-Motion: June 4, 2021

12             Deadline for Defendant’s Reply: July 16, 2021

13
14   Dated: June 16, 2020                       __________________________
                                                _____
                                                   ____
                                                     ________
                                                            ___
                                                              _ __
                                                                ___
                                                                  __
                                                                   _____
                                                                       ______
15                                              HON.
                                                   N JACQUELINE
                                                HON.  JACQU  UELINE SCOTT   T CORLEY
                                                                              C R
                                                                              CO
16                                              United States Magistrate Judge

17
18
19
20
21
22
23
24
25
26
27
28


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; PROPOSED ORDER                                      5
